Citation Nr: 1631935	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-34 185	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial compensable rating prior to June 22, 2010, and in excess of 20 percent thereafter for residuals of an appendectomy with a partial resection of the colon.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

By way of background, the Board observes that a May 1980 rating decision initially granted service connection and assigned an initial noncompensable rating for residuals of an appendectomy with a partial resection of the colon, effective September 30, 1979.  Such rating decision also denied service connection for right and left knee disorders and hearing loss.  However, it does not appear that the Veteran was notified of such decision.  In this regard, there is no notification letter associated with the record.  Furthermore, in a July 2010 statement, the Veteran essentially indicated that he did not recall previously filing a claim or receiving a decision on the matter.  Also, at his April 2016 Board hearing, he testified that he never received notice of the May 1980 rating decision and that, at that time, he did not have a consistent address.  Therefore, based on the foregoing, the Board finds that the presumption of regularity has been rebutted and the May 1980 rating decision is not final as the Veteran did not receive notice of it.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).

Consequently, the Board finds that the Veteran's claim for an increased rating for his residuals of an appendectomy with a partial resection of the colon has been pending since the initial grant was effectuated as of September 30, 1979.  Furthermore, an October 2010 rating decision increased the rating for his service-connected disability to 20 percent, effective June 22, 2010.  Although a higher rating has been assigned by the RO, the increased rating matter remains in appellate status as the maximum rating has not been assigned. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Therefore, the Board has characterized such issue as shown on the title page of the decision.  

Moreover, with respect to the Veteran's initial rating claim, as the Board is reviewing the propriety of the assignment of the noncompensable rating from the period from September 30, 1979, to the June 22, 2010, the perfected appeal as to the claim for an effective date prior to June 22, 2010, for a 20 percent rating for such disability, to include consideration of whether there is clear and unmistakable error in the May 1980 rating decision regarding the assignment of an initial compensable rating, is encompassed in such characterization.  Therefore, there is no need to separately address such matter. 

Furthermore, as the May 1980 rating decision is not final as the Veteran never received notice of it, his service connection claims are reviewed on a de novo basis and, therefore, are characterized as such on the title page of this decision. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

3.  For the entire appeal period prior to June 22, 2010, the Veteran's service-connected residuals of an appendectomy with a partial resection of the colon was manifested by subjective complaints of occasional gas cramps without any physical findings, and did not more nearly approximately resection of the large intestine with slight symptoms.

4.  For the entire appeal period beginning June 22, 2010, the Veteran's service-connected residuals of an appendectomy with a partial resection of the colon is manifested by moderate symptoms, to include a restricted diet, diarrhea, constipation, loose stools, and abdominal pain; however, severe symptoms that are objectively supported by examination findings have not been shown.

5.  The Veteran's service-connected appendectomy and partial resection of the colon resulted in a scar in the right lower quadrant of the abdomen and, as of November 8, 2011, such was painful.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an initial compensable rating prior to June 22, 2010, and in excess of 20 percent thereafter for residuals of an appendectomy with a partial resection of the colon have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.114, Diagnostic Codes (DCs) 7805, 7329 (1979), (2015). 

4.  As of November 8, 2011, but no earlier, the criteria for a separate rating of 10 percent, but no higher, for a scar in the right lower quadrant of the abdomen, status post-appendectomy with a partial resection of the colon, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.118, DC 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

With regard to the service connection claims decided herein, VA's duty to notify was satisfied by a July 2010 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the initial rating claim decided herein, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his residuals of an appendectomy with a partial resection of the colon.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that a November 2011 private medical record makes reference to other prior private medical records from May 2010 and June 2011, which are not associated with the claims file.  However, the November 2011 record indicates that the other prior records are related to coronary artery disease, chronic arrhythmia, hypertension and hyperlipidemia, which are not relevant to the current claims before the Board.  Additionally, while the January 2016 VA examiner noted that the Veteran had undergone blood work at Kaiser, the Veteran has not indicated that such facility holds records pertinent to the claims decided herein.  Furthermore, despite being requested to identify any outstanding, relevant treatment records in the July 2010 letter, the Veteran has not done so.  In fact, he indicated at the April 2016 Board hearing that no other records were outstanding.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was provided with a January 2016 VA examination to determine the nature and etiology of his bilateral knee disorders and a February 1980 and January 2015 the current severity of his residuals of an appendectomy with a partial resection of the colon.  With regard to the service connection claims addressed herein, the Board finds that such examination and accompanying opinions are adequate to decide the issues as they are predicated on a review of the record, to include the Veteran's lay evidence, medical history, and examination reports.   The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, with regard to the Veteran's initial rating claim, Board finds that the examinations conducted during the appeal period are adequate in order to evaluate the Veteran's service-connected residuals of an appendectomy with a partial resection of the colon as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

Additionally, in April 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2016 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral knee disorders, the type and onset of symptoms, the nature of his current disorders, and his contentions that his military service caused his current disorders.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected residuals of an appendectomy with a partial resection of the colon was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, the Board finds that not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussions did not reveal any additional, outstanding evidence that had been overlooked for the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current bilateral knee disorder are related to service.  In this regard, he testified at his April 2016 Board hearing that running at least 15 miles per week with heavy backpacks and flak jackets led to his current bilateral knee arthritis.

Initially the Board notes that the Veteran has a current diagnosis of a bilateral knee disorder.  Specifically, a November 2011 private medical report reflects that he has bilateral degenerative joint disease (DJD) of the knees.  Further, the January 2016 VA examiner noted prior left meniscal tear and bilateral degenerative arthritis.  Thus, the Board finds the first element, the existence of a current disability, is satisfied.

With regard to in-service incurrence, the Veteran's service treatment records indicate treatment for complaints of both knees in service.  In June 1976, the Veteran was evaluated for a laceration to his left knee that occurred when he fell and struck his knee on the corner of a chair.  This caused a 4 cm laceration and minor swelling around the wound.  Subsequent records indicate the laceration healed appropriately without infection or complication.  In January 1978, the Veteran was evaluated for pain for 4 days, which indicated a pull in the lateral aspect of the left knee while running.  A possible torn meniscus was noted and an orthopedic consultation was ordered.  Following a physical examination, the Veteran was diagnosed with a left knee strain and was treated with an ACE wrap and crutches.  A later January 1978 note indicated the left knee strain was tender but improving.

In addition, a July 1978 service treatment record noted right knee pain for 2 weeks, which the Veteran described as a "pulled feeling" and that it would give out with stress.  Crepitus was indicated in both knees.  An August 1978 record indicated a 9 month history of lateral knee pain after running, with the left knee reported as worse than the right.  The examiner indicated no history of trauma, no swelling, locking, or crepitus.  The examination was normal except for slight genu valgum.  Additionally, X-rays reflected normal findings.  The examiner diagnosed a slight chronic lateral strain, probably due to genu valgum, and referred him to physical therapy for his bilateral knees.  Therefore, based on the various, ongoing treatment the Veteran received in service for both knees, the Board finds the second element of in-service incurrence, is satisfied.

Lastly, in order to award service connection, there must be a nexus between the in-service events and the currently diagnosed disorders.  In this regard, the Board notes that the Veteran was afforded a February 1980 VA examination shortly after separating from service.  He reported to the examiner that, while running during physical training, he experienced aching in the sides of both knees for which he received treatment and was diagnosed with a sprained tendon.  The examiner indicated the musculoskeletal system revealed no mechanical aids or significant scars, and there were no obvious deformities, tenderness, swelling, instability or crepitation of the joints of the extremities.  He further indicated motion of all joints was within normal limits.  Thereafter, a March 1980 x-ray revealed no evidence of articular disease, disease of the bones forming on the knee joint, or loose bodies. 

No further evidence is of record with regard to the bilateral knee claims until the Veteran filed another claim in June 2010.  In this regard, an October 2011 MRI of the left knee indicated a complex, predominantly horizontal, tear through the posterior horn of the medial meniscus, listed as "possibly new."  It further indicated moderate medial joint compartment osteoarthrosis, moderate chondromalacia of the patella, and moderate joint effusion.  An additional October 2011 MRI showed mild degenerative changes in both knees.  Further, an October 2011 private medical report indicated the Veteran sought treatment for his left knee regarding two concerns, one was recent and the other dated back to his military service.  The examiner indicated that, in April 2011, the Veteran came off his truck and planted his left foot, twisting his left knee, causing immediate pain in his knee.  He further reported that, in October 2011, the Veteran twisted his knee again and was experiencing ongoing weakness and giving out.  An additional private medical record submitted November 2011 indicated the Veteran was seeking preoperative clearance for an arthroscopy of the left knee and the examiner diagnosed the Veteran with DJD of the knees.  

VA treatment records dated from October 2014 to August 2015 do not reflect complaints, treatment, or diagnoses referable to the knees.

The Veteran underwent a VA examination related to his knees in January 2016.  At such time, he reported that he injured his left knee in service when he jumped out of a bunk and hit his knee up against a sharp corner, not requiring stitches.  He indicated his knee started hurting him a couple years after the initial injury, but not to the point that it was detrimental, as he was still able to run and work in the artillery unit.  He reported that his knees currently hurt most of the time, as aching and throbbing pain and he uses a cane regularly.  He further reported that he can stand for 20-30 minutes, denies driving difficulty as long as he can stand and stretch every 1-2 hours and can only walk one block before he requires rest.  A subsequent January 2016 VA treatment record reflects that the Veteran desired to have the fact that, in addition to knee pain, he had difficulty walking down stairs included in the VA examination report.

Following an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that the Veteran's bilateral knee disorders are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, she determined that the Veteran's degenerative arthritis in his bilateral knees and his left chondromalacia patella are not related to service because the conditions were only diagnosed a few years prior to the examination.  She noted that the conditions are more likely due to obesity and repetitive microtrauma over the last 30 years, not just 4 years the Veteran was in the military.  She indicated the bilateral degenerative arthritis and left chondromalacia patella became radiographically apparent only in 2011 and that plain films while the Veteran was in service and shortly after service in 1980 were normal.  Further, she noted the fact that these degenerative changes were described as mild on recent imaging, which supports a relatively recent onset.  If these conditions had been present since the 1970s, one would expect at least moderate or severe findings on imaging.

The examiner further noted it is highly probable that Veteran's obesity has played a significant contribution to the development of these conditions.  She stated that when Veteran was in the service, he weighed approximately 170 pounds, which gave him a normal BMI of 23.  Since then, the Veteran has gained approximately 100 pounds, giving him a BMI of 37.6, consistent with class II obesity, which markedly increases the risk of degenerative arthritis by increasing the sheer amount of force on the joints.  In addition, she stated the Veteran has worked in landscaping for many years, and the frequent kneeling, squatting, and manual labor associated with this occupation is more likely to have caused the bilateral knee degenerative arthritis and left chondromalacia patella, than his 4 years in service.

The examiner additionally indicated the Veteran's left meniscal tear is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She noted his service treatment records do confirm the Veteran sustained a left knee laceration in 1976, however, it is highly implausible, though not impossible, that this mechanism of injury could have caused a meniscal tear, especially in a  healthy normal-weight man of 23.  She reported, in contrast, civilian medical records describe two "twisting" injuries in April and October 2011.  In terms of mechanism of injury (twisting vs blunt trauma), age (an older meniscus is more prone to tearing), and obesity (which increases the amount of force on the meniscus), she indicated it is much more likely for a meniscal tear to occur in a 58 year old obese man with 2 twisting injuries than in a 23 year old normal weight man striking his knee against the edge of a chair.  Finally, she reported civilian medical records clearly describe that the Veteran's left knee weakness and instability (classic symptoms of meniscal tear) began after the 2nd twisting injury in October 2011, further corroborating the conclusion that the Veteran's meniscal tear almost certainly occurred in 2011 and not in military service.

The Board places great probative weight on the January 2016 VA opinion as it is predicated on a review of the record, to include the Veteran's service treatment records, statements, medical history, and examination reports.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the Veteran's in-service knee treatment, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

In contrast, the Board notes that there are handwritten notes on the November 2011 private treatment record that indicated that the Veteran's left knee complaints were "old. [Secondary] to military involvement."  While it is unclear who provided such handwritten notations, if it was indeed the Veteran's physician, the Board accords such statement no probative value as there is no rationale for such opinion.  Moreover, such statement may be based on an inaccurate factual premise as the Veteran's physician noted in an October 2011 record that the Veteran "was diagnosed in the military with degenerative joint disease and has been rated service related."  In this regard, such is simply not true as there was no diagnosis of degenerative joint disease during service and service connection has not been awarded for a left and/or right knee disorder.  Therefore, the Board accords such statements no probative value. 

After considering the totality of the evidence of record, the Board finds that service connection for a bilateral knee disorder is not warranted as there is no competent medical evidence linking any current knee condition to the Veteran's military service.  The Board notes the August 1979 separation examination included a clinical evaluation of the lower extremities that was found to be normal.  Further, the February 1980 VA examination, which included X-rays, failed to reveal a diagnosis of a knee disorder.  Furthermore, as discussed above, the highly probative January 2016 VA opinion found that the Veteran's current bilateral knee disorder was not related to service. The examiner provided a detailed rationale for this opinion and there is no probative evidence of record to refute this opinion.   

The Board observes that the Veteran has contended on his own behalf in the April 2016 Board hearing that his current knee disorders are related to in-service running, while wearing heavy packs, up to 15 miles per week.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, in the instant case, while the Veteran is competent to describe his in-service duties that he believed led to his current knee disorders, as a lay person, he is not competent to offer an etiological opinion regarding the relationship between the two.  In this regard, the question of causation of a bilateral knee disorder such as arthritis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are of less probative value than the January 2016 medical doctor's opinion. See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board is cognizant that, while the lack of contemporaneous medical records after service may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the normal clinical evaluation of the knees at separation from service in August 1979, the normal findings shortly after service in the February 1980 VA examination and the lack of medical evidence or diagnoses for many years after service, until 2011, to be persuasive evidence against his claims.  Accordingly, while his contentions have been carefully considered, his statements are not sufficient to establish service connection on the basis of pertinent symptomatology and are outweighed by the more probative January 2016 VA opinion.

Therefore, the Board finds that direct service connection for a bilateral knee disorder is not warranted.  Likewise, presumptive service connection for arthritis of the bilateral knees is not warranted as such did not manifest within one year of the Veteran's service discharge and, as discussed above, the January 2016 VA opinion is the most probative evidence of record and is against continuity of symptomatology since service.

Therefore, the Board finds that service connection for bilateral knee disorders is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

By way of background, service connection for residuals of an appendectomy with a partial resection of the colon was granted and an initial noncompensable rating was assigned pursuant to DC 7805, effective September 30, 1979, in a May 1980 rating decision.  Thereafter, an October 2010 rating decision increased the rating for his service-connected disability to 20 percent pursuant to DC 7329, effective June 22, 2010.  

DC 7805, as in effect in 1980, indicates that other scars should be rated on limitation of function of the part affected.  DC 7805, as in effect today, provides that other scars with disabling effects not considered in a rating provided under DCs 7800-04 (pertinent to scars) should be rated under an appropriate DC. 

DC 7329, as in effect in 1980 through the present day, indicates that resection of the large intestine with slight symptoms warrants a 10 percent rating.  Resection of the large intestine with moderate symptoms warrants a 20 percent rating.  Resection of the large intestine with severe symptoms, which are objectively supported by examination findings, warrants a 40 percent rating.  A Note indicates that, where residual adhesions consistent the predominant disability, rate under DC 7301.  

Furthermore, 38 C.F.R. § 4.113, as in effect in 1980 through the present day,  provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114, as in effect in 1980 through the present day, indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran's service treatment records reflect that he was experiencing pain in his lower right quadrant, which progressively worsened.  He underwent an appendectomy and partial resection of the colon on November 22, 1976.  Initially, he had a benign post-operative recovery.  However, on December 2, 1976, he returned to the Naval Medical Center in Camp Pendleton, California, complaining of severe right lower quadrant crampy pains.  He was admitted for observation with the consideration of possible intra-abdominal abscess or other anatomic complications.  The Veteran's condition improved and he returned home on December 7, 1976.  Thereafter, on December 23, 1976, he again returned with abdominal pain, however, his symptoms again subsided.  On the Veteran's August 1979 separation examination, the examiner indicated an appendectomy scar on the lower right quadrant "about 4 inches long."  No other findings referable to his in-service surgery were noted.

The Veteran was afforded a post-service VA examination in February 1980.  At such time, he complained of occasional gas cramps following his surgery.  In this regard, the Veteran reported to the examiner that he had constant gas problems after eating.  The examiner noted the prior procedure in service to remove the Veteran's appendix as well as a portion of the colon, and the Veteran's ongoing complaints of "gas cramps."  He indicated the Veteran's stools were regular and there was no history of melena or hematemesis.  Upon examination, the Veteran's abdomen was flat and soft and the scar on the right lower quadrant was 9 cm long.  He indicated the Veteran's scar "is not disfigured or tender."  Further, the bowel sounds were found normal, and there was no tenderness, organomegaly, or hernia.  The diagnoses included residual scar, appendectomy and partial colectomy, and subjective symptoms as described. 

The Veteran was afforded another VA examination in September 2010.  At such time, he reported constant symptoms of diarrhea most of the day, and approximately 10 stools per day.  He indicated his diarrhea can last all day long and sometimes results in loosely formed or watery stools.  He noted his diarrhea is moderate in severity, and does not result in weight gain or loss, rectal or anal fistula, abdominal pain or ulcerative colitis.  He further noted he does not receive current treatment and has no other current symptoms, to include nausea, vomiting, constipation, weight gain or loss, rectal/anal fistula, ulcerative colitis, and/or abdominal pain, distress, and/or cramps.  Upon examination, there was no evidence of malnutrition, debility, abdominal pain, fistulas, ostomy, anemia, or weight gain or loss.  

The examiner also observed that the Veteran's residual scar, which was linear in the right lower quadrant and measured 12 cm by 1 cm, is not painful; rather, it was noted to be superficial with no underlying soft tissue damage.  There was no limitation of motion or function due to the scar.  Furthermore, there were no limitations on routine daily activities or employment due to the scar.

The examiner concluded that the Veteran's residuals of his appendectomy with partial resection of the colon included diarrhea and a scar.  The effect on the Veteran's usual occupation and daily activities was noted only to be social interference and he must be near a toilet. 

A private treatment record dated November 8, 2011 indicated the Veteran has had intermittent problems with his scar, including periodic significant discomfort.  The physician further indicated the Veteran complained of some discomfort with deep palpation of the scar tissue.  However, his abdomen was soft and nontender.  Bowel sounds were present.  No organomegaly or masses were felt.

An additional VA examination was provided in January 2016.  The Veteran reported that he was never the same after his appendectomy surgery in service.  He reported that he could not eat normally and had to buy special food, and also that his main symptom was ongoing diarrhea.  He indicated 1-4 episodes per month of loose, watery stools, sometimes with undigested food; however, there was no mucus or blood.  He noted his diarrhea is associated more with certain foods and has also had occasional constipation, 1-2 times per month when eating red meat or cheese.  The Veteran indicated that his fecal blood testing has been found negative and that the only time he suffers from abdominal pain is after taking a lot of Advil.  No weight loss was reported and the Veteran has steadily gained weight since service.  The examiner found the Veteran's abdomen soft, nontender, nondistended and obese.  She further found bowel sounds present and low-pitched in all four quadrants with no rebound or gargling.  It was also noted that his scar was not painful and/or unstable, or of a total area greater than 39 square cm.  The examiner also noted the condition has no impact on the Veteran's ability to work.

The Veteran has also submitted lay evidence in support of his claim for an increased rating.  In a July 2010 statement, he reported that his bowel movements were never normal after his in-service procedure and his eating habits were affected.  At the April 2016 Board hearing, he similarly indicated that his digestion is impaired, he has had to adjust his diet, and he has had to use the bathroom more frequently.  He noted the condition impacts his work as he has to make sure he is near a bathroom and, in his current job as driver, he has to occasionally stop and use the bathroom.  He reported that he has pain but it is not constant and also suffers from ongoing diarrhea and constipation.  In addition, he reported no nausea, vomiting, or any other gastrointestinal symptoms.  However, the Veteran indicated that his residual scar is sensitive to the touch.

Based on the foregoing, the Board finds that an initial compensable rating is not warranted prior to June 22, 2010.  In this regard, the February 1980 VA examiner noted the Veteran's complaints of gas cramps, however, he found the Veteran's stools and bowel sounds were regular and there was no history of melena or hematemesis.  There was also no tenderness, organomegaly, or hernia.  In addition, the Veteran's scar on the right lower quadrant was 9 cm long, but was not disfigured or tender.  The diagnoses included residual scar, appendectomy and partial colectomy, and subjective symptoms as described.  Consequently, the Board finds that, for the entire appeal period prior to June 22, 2010, the Veteran's service-connected residuals of an appendectomy with a partial resection of the colon was manifested by subjective complaints of occasional gas cramps without any physical findings, and did not more nearly approximately resection of the large intestine with slight symptoms.

The Board further finds that, for the entire appeal period beginning June 22, 2010, the Veteran's service-connected residuals of an appendectomy with a partial resection of the colon is manifested by moderate symptoms, to include a restricted diet, diarrhea, constipation, loose stools, and abdominal pain; however, severe symptoms that are objectively supported by examination findings have not been shown.  In this regard, in September 2010, the only symptom the Veteran reported was diarrhea.  In fact, he denied any additional symptoms, to include nausea, vomiting, constipation, weight gain or loss, rectal/anal fistula, ulcerative colitis, and/or abdominal pain, distress, and/or cramps.  Furthermore, upon examination, there was no evidence of malnutrition, debility, abdominal pain, fistulas, ostomy, anemia, or weight gain or loss.  Similarly, at the January 2016 VA examination, the only symptoms noted were a restricted diet, diarrhea, constipation, loose stools, and abdominal pain.  There were no additional physical findings, including, but not limited to anemia, malnutrition, weight loss or constant abdominal distress,  indicative of severe symptoms.  Furthermore, at the April 2016 hearing, the Veteran denied nausea, vomiting, or other gastrointestinal symptoms.     

Given the foregoing, the Board finds that prior to June 22, 2010 the Veteran's disability does not warrant a compensable rating; and since June 22, 2010, his disability does not meet the criteria for a rating in excess of 20 percent pursuant to DC 7329.  However, the Board finds that, as of November 8, 2011, the first date it was shown, a separate 10 percent rating, but no higher, for his painful residual scar is warranted pursuant to DC 7804.  

In this regard, the Board notes that, during the time period in question, which began September 30, 1979, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  As entitlement to a separate rating did not arise until November 8, 2011, the amended criteria are for application.  Therefore, under DC 7804, as currently in effect, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

While the Veteran has had a scar associated with his in-service surgery, noted to be 4 inches at the time of his separation examination, 9 inches long at the February 1980 VA examination, and 12 cm by 1 cm at the September 2010 VA examination, it was not symptomatic until November 8, 2011.  In this regard, the February 1980 VA examiner found that the scar was not disfigured or tender.  Similarly, the September 2010 VA examiner determined that such scar was not painful.  Furthermore, such was noted to be superficial with no underlying soft tissue damage.

However, the private medical record dated November 8, 2011 indicated the Veteran has had intermittent problems with his scar, including periodic significant discomfort.  The examiner further indicated the Veteran complained of some discomfort with deep palpation of the scar tissue.  The Board notes this record is the initial evidence of the Veteran experiencing pain or discomfort with the scar.  Furthermore, while the January 2016 VA examiner found that the residual scar was not unstable or painful, at the April 2016 hearing, the Veteran indicated the scar is sensitive to the touch.

Thus, the Board finds that based on the evidence of record and with the application of the benefit of the doubt in the Veteran's favor, a separate 10 percent rating, but no higher as there is only one scar, is warranted from November 8, 2011 under DC 7804.  

The Board has also considered whether additional staged ratings are appropriate for the Veteran's service-connected residuals of an appendectomy with a partial resection of the colon.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout each period on appeal; therefore, assigning additional staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's residuals of an appendectomy with a partial resection of the colon, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  In this regard, prior to June 22, 2010, his residuals of an appendectomy with a partial resection of the colon are not shown to result in even slight symptoms, other than subjective complaints of occasional gas cramps without any physical findings.  Furthermore, as of such date, the Veteran has been assigned a 20 percent rating in recognition that his disability results in moderate symptoms, to include a restricted diet, diarrhea, constipation, loose stools, and abdominal pain.  He has denied all other abdominal/gastrointestinal symptomatology.  Additionally, the Board has herein awarded a separate rating for his residual scar as of the date it was noted to be painful.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected residuals of an appendectomy with a partial resection of the colon.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected residuals of an appendectomy with a partial resection of the colon.  The Veteran testified in the April 2016 hearing that his need to frequently use the bathroom due to symptoms of diarrhea have affected his employment as a driver.  However, he further indicated that he is presently employed full time as an Uber driver.  Furthermore, the examinations of record indicate that there are no occupational limitations associated with the Veteran's residuals of an appendectomy with a partial resection of the colon, other than the need to be near a bathroom.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with the instant claim decided herein and, consequently, no further consideration of such is necessary at this time. 

In adjudicating the Veteran's initial rating claim, the Board acknowledges his testimony that he was informed by the military that he was 33 percent disabled as a result of such disability at the time of his in-service surgery; however, the Board is not bound by any military determination as to the level of disability.  Rather, such is determined by the applicability of VA regulations, to include the Rating Schedule as discussed above, and based upon such, the Board finds that an initial compensable rating prior to June 22, 2010, and in excess of 20 percent thereafter for residuals of an appendectomy with a partial resection of the colon is not warranted; however, as of November 8, 2011, a separate 10 percent rating, but no higher, for the Veteran's residuals scar is warranted.

In reaching such determination, the Board has resolved all doubt in favor of the Veteran.  However, to the extent that higher or separate ratings have been denied herein, the Board finds that the preponderance of the evidence is against such higher or separate ratings.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

An initial compensable rating prior to June 22, 2010, and in excess of 20 percent thereafter for residuals of an appendectomy with a partial resection of the colon is denied.

As of November 8, 2011, but no earlier, a separate rating of 10 percent, but no higher, for a scar in the right lower quadrant of the abdomen, status post-appendectomy with a partial resection of the colon, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he currently has bilateral hearing loss as a result of his service in the U.S. Marine Corps as a field artillery man.  He testified at the April 2016 Board hearing that he served in the artillery unit and was exposed to hazardous noise from artillery and weapons, including 105 howitzers.  He notes that earplugs were given, however, they did little to help.

The Veteran's service treatment records contain a January 1977 report which indicated left ear hearing loss and normal hearing in the right ear.  For the left ear, the auditory threshold at the frequency of 1,000 Hertz was 45 decibels, indicative of hearing loss. 38 C.F.R. § 3.385.  The Veteran was placed on a hearing conservation program and issued ear plugs.  Thereafter, the Veteran was afforded a VA examination in February 1980, several months after separation from service.  No hearing loss was found during this examination.  However, the Veteran indicated his hearing had changed since service.

In connection with his claim, the Veteran was afforded a September 2010 VA examination; however, the audiometric results failed to reveal hearing loss in either ear as defined by VA.   Thereafter, a November 2011 private medical record indicates that the Veteran has current problems with his hearing.  His physician concluded that chronic hearing loss was present secondary to military artillery involvement.  Furthermore, at his April 2016 Board hearing, the Veteran testified to ongoing hearing difficulty.  Therefore, the Board finds a new VA examination is warranted to determine if the Veteran has a current hearing loss disability, and if so, if it is related to his in-service noise exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a licensed audiologist in order to determine the current nature and etiology of his claimed bilateral hearing loss.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report.

The audiologist should first determine whether the Veteran has a bilateral hearing loss disability pursuant to VA regulations (38 C.F.R. § 3.385).

If the Veteran has a hearing loss disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disorder was caused by or is etiologically related to his established in-service noise exposure.  In this regard, the examiner should consider and discuss his service in the Marines as a field artillery man, and his proximity to artillery and howitzer guns.

In offering an opinion, the VA opinion provider must acknowledge and discuss the Veteran's lay statements and the November 2011 private medical record indicating that chronic hearing loss was present secondary to military artillery involvement.

The examiner must provide adequate rationale for each opinion.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


